

	

		II

		109th CONGRESS

		1st Session

		S. 414

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. McConnell (for

			 himself and Mr. Bond) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To amend the Help America Vote Act of 2002 to protect the

		  right of Americans to vote through the prevention of voter fraud, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Voter Protection Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					TITLE I—Voter registration and maintenance of official lists of

				registered voters

					Sec. 101. Requirements for voters who register other than in

				person with an officer or employee of a State or local government

				entity.

					Sec. 102. Removal of registrants from voting rolls for failure

				to vote.

					Sec. 103. Use of social security numbers for voter registration

				and election administration.

					Sec. 104. Synchronization of State databases.

					Sec. 105. Incomplete registration forms.

					Sec. 106. Requirements for submission of registration forms by

				third parties.

					TITLE II—Voting

					Sec. 201. Voter rolls.

					Sec. 202. Return of absentee ballots.

					Sec. 203. Identification requirement.

					Sec. 204. Clarification of counting of provisional

				ballots.

					Sec. 205. Applications for absentee ballots.

					Sec. 206. Pilot program for use of indelible ink at polling

				places.

					TITLE III—Criminal penalties

					Sec. 301. Penalty for making expenditures to persons to

				register.

					Sec. 302. Penalty for conspiracy to influence

				voting.

					Sec. 303. Penalty for destruction of property with intent to

				impede the act of voting.

				

			2.FindingsCongress makes the following

			 findings:

			(1)There is a need

			 for Congress to encourage and enable every eligible and registered American to

			 vote.

			(2)There is a need

			 for Congress to protect the franchise of all Americans by rooting out the

			 potential for fraud in the electoral system.

			(3)There is a need

			 for Congress to provide States the tools necessary to protect against fraud in

			 multiple, fictitious, and ineligible voter registrations.

			(4)There is a need

			 for Congress to ensure completed and valid voter registration forms are

			 returned for processing so as to not disenfranchise voters who believe they

			 have been properly registered.

			(5)There is a need

			 for Congress to provide States the tools necessary to protect against any

			 American casting more than one ballot and ensuring poll workers are equipped to

			 identify those who voted prior to election day.

			(6)There is a need

			 for Congress to ensure the accuracy, integrity, and fairness of every American

			 election.

			(7)There is a need

			 for Congress to ensure the protection of every American’s franchise is carried

			 out in a uniform and nondiscriminatory manner.

			IVoter

			 registration and maintenance of official lists of registered voters

			101.Requirements

			 for voters who register other than in person with an officer or employee of a

			 State or local government entity

				(a)In

			 general

					(1)Application of

			 requirements to voters registering other than in

			 personSubparagraph (A) of section 303(b)(1) of the Help America

			 Vote Act of 2002 (42 U.S.C. 15483(b)(1)(A)) is amended to read as

			 follows:

						

							(A)the individual

				registered to vote in a jurisdiction in a manner other than appearing in person

				before an officer or employee of a State or local government entity; and

							.

					(2)Meaning of in

			 personParagraph (1) of section 303(b) of such Act is amended by

			 inserting at the end the following:

						

							For

				purposes of subparagraph (A), an individual shall not be considered to have

				registered in person if the registration is submitted to an officer or employee

				of a State or local government entity by a person other than the person whose

				name appears on the voter registration

				form..

					(3)Conforming

			 amendments

						(A)The heading for

			 subsection (b) of section 303 of such Act is amended by striking

			 who register by

			 mail and inserting who do not register in

			 person.

						(B)The heading for

			 section 303 of such Act is amended by striking requirements for voters who register by

			 mail and inserting voter registration

			 requirements.

						(b)Effective

			 date

					(1)In

			 generalThe amendments made by this section shall apply on and

			 after January 1, 2006.

					(2)Conforming

			 amendments

						(A)Paragraph (2) of

			 section 303(d) of the Help America Vote Act of 2002 (42 U.S.C. 15483(d)(2)) is

			 amended by inserting at the end the following new subparagraph:

							

								(C)Applicability

				with respect to individuals who register other than in

				personNotwithstanding subparagraphs (A) and (B)—

									(i)each State and

				jurisdiction shall be required to comply with the provisions of subsection (b)

				with respect to individuals who register to vote in a jurisdiction in a manner

				other than appearing in person before an officer or employee of a State or

				local government entity on and after January 1, 2006; and

									(ii)the provisions

				of subsection (b) shall apply to any individual who registers to vote in a

				jurisdiction in a manner other than appearing in person before an officer or

				employee of a State or local government on and after January 1, 2006.

									.

						(B)The heading for

			 paragraph (2) of section 303(d) of such Act is amended by striking

			 who register by

			 mail.

						(C)Subparagraph (A)

			 of section 303(d)(2) of such Act is amended by inserting with respect to

			 individuals who register by mail after subsection

			 (b).

						(D)Subparagraph (B)

			 of section 303(d)(2) of such Act is amended by inserting by mail

			 after registers to vote.

						102.Removal of

			 registrants from voting rolls for failure to vote

				(a)In

			 general

					Section 8 of the National

			 Voter Registration Act of 1994 (42 U.S.C. 1973gg–6) is amended by redesignating

			 subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively,

			 and by inserting after subsection (g) the following new subsection:

					

						(h)Failure to

				vote

							Except as otherwise provided in subsection (d), a State shall

				not remove the name of a registrant from the official list of eligible voters

				in elections for Federal office on the ground that the registrant has failed to

				vote unless—

							(1)the registrant

				has not voted or appeared to vote in 2 consecutive general elections for

				Federal office; and

							(2)(A)the registrant has not

				notified the applicable registrar (in person or in writing) during the period

				described in subparagraph (A) that the individual intends to remain registered

				in the registrar's jurisdiction; and

								(B)the applicable registrar has sent a

				notice which meets the requirements of paragraph (d)(2) and the notice is

				undeliverable.

								.

				(b)Conforming

			 amendments

					(1)Section 8(a)(4)

			 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(a)(4)) is

			 amended by striking or at the end of subparagraph (A), by

			 inserting or at the end of subparagraph (B), and by adding at

			 the end the following new subparagraph:

						

							(C)a failure to vote

				in 2 consecutive general elections for Federal office, in accordance with

				subsection (h) of this section;

							.

					(2)Section 8(b) of

			 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(b)) is amended

			 by striking roll for elections for Federal office and all that

			 follows and inserting the following roll for elections for Federal

			 office shall be uniform, nondiscriminatory, and in compliance with the Voting

			 Rights Act of 1965 (42 U.S.C. 1973 et seq.)..

					103.Use of social

			 security numbers for voter registration and election administration

				(a)In

			 generalSection 205(c)(2) of the Social Security Act (42 U.S.C.

			 405(c)(2)) is amended by adding at the end the following new

			 subparagraph:

					

						(I)(i)It is the policy of the

				United States that any State (or political subdivision thereof) may, in the

				administration of any voter registration or other election law, use the social

				security account numbers issued by the Commissioner of Social Security for the

				purpose of establishing the identification of individuals affected by such law,

				and may require any individual who is, or appears to be, so affected to furnish

				to such State (or political subdivision thereof) or any agency thereof having

				administrative responsibility for the law involved, the social security account

				number (or numbers, if such individual has more than one such number) issued to

				such individual by the Commissioner of Social Security.

							(ii)For purposes of clause (i), an

				agency of a State (or political subdivision thereof) charged with the

				administration of any voter registration or other election law that did not use

				the social security account number for identification under a law or regulation

				adopted before January 1, 2005, may require an individual to disclose his or

				her social security number to such agency solely for the purpose of

				administering the laws referred to in such clause.

							(iii)If, and to the extent that, any

				provision of Federal law enacted before the date of enactment of the

				Voter Protection Act of 2005 is

				inconsistent with the policy set forth in clause (i), such provision shall, on

				and after the date of the enactment of such Act, be null, void, and of no

				effect.

							.

				(b)ConstructionNothing

			 in this section or the amendment made by this section may be construed to

			 supersede any privacy guarantee under any Federal or State law that applies

			 with respect to a social security number.

				104.Synchronization

			 of State databases

				(a)In

			 generalSubparagraph (A) of section 303(a)(1) of the Help America

			 Vote Act of 2002 (42 U.S.C. 15483(a)(1)(A)) is amended by adding at the end the

			 following:

					

						(ix)The computerized

				list shall be in a format which allows for sharing and synchronization with

				other State computerized lists.

						.

				(b)Effective

			 date

					(1)In

			 generalParagraph (1) of section 303(d) of the Help America Vote

			 Act of 2002 (42 U.S.C. 15483(d)(1)) is amended by adding at the end the

			 following:

						

							(C)Synchronization

				of databasesEach State and jurisdiction shall be required to

				comply with the requirements of subsection (a)(1)(A)(ix) on and after January

				1, 2007.

							.

					(2)Conforming

			 amendmentSubparagraph (A) of section 303(d)(1) of the Help

			 America Vote Act of 2002 (42 U.S.C. 15483(d)(1)(A)) is amended by striking

			 subparagraph (B) and inserting subparagraphs (B) and

			 (C).

					105.Incomplete

			 registration forms

				(a)In

			 generalSubparagraph (B) of section 303(b)(4) of the Help America

			 Vote Act of 2002 (42 U.S.C. 15483(b)(4)(B)) is amended to read as

			 follows:

					

						(B)Incomplete

				formsIf an applicant for voter registration fails to answer the

				question included on the mail voter registration form pursuant to subparagraph

				(A)(i), the registrar shall return the incomplete voter registration form to

				the applicant and provide the applicant with an opportunity to complete the

				registration form.

						.

				(b)Effective

			 dateThe amendment made by this section shall apply to any

			 individual who registers to vote on or after January 1, 2006.

				106.Requirements

			 for submission of registration forms by third parties

				(a)In

			 generalSection 303 of the Help America Vote Act of 2002 (42

			 U.S.C. 15483(b)), as amended by this Act, is amended by redesignating

			 subsection (d) as subsection (e) and by inserting after subsection (c) the

			 following new subsection:

					

						(d)Requirements

				for submission or registration forms by third

				partiesNotwithstanding section 8(a) of the National Voter

				Registration Act of 1993 (42 U.S.C. 1973gg–6(a)), no State shall register any

				person to vote in an election for Federal office if the registration form is

				submitted—

							(1)by a person other

				than the person whose name appears on such form; and

							(2)more than 3 days

				after the date on which such form was signed by the registrant.

							.

				(b)Conforming

			 amendmentSection 906(a) of the Help America Vote Act of 2002 (42

			 U.S.C. 15545(a)) is amended by striking section 303(b) and

			 inserting subsections (b) and (d) of section 303.

				(c)Effective

			 dateSubsection (e) of section 303 of the Help America Vote Act

			 of 2002 (42 U.S.C. 15483(d)), as redesignated by subsection (a), is amended by

			 adding at the end the following new paragraph:

					

						(3)Requirement for

				submission of registration forms by third partiesEach State

				shall be required to comply with the requirements of subsection (d) on and

				after January 1, 2006.

						.

				IIVoting

			201.Voter

			 rolls

				(a)In

			 general

					Title III of the Help America Vote Act of 2002 (42 U.S.C. 15481

			 et seq.) is amended by redesignating sections 304 and 305 as sections 305 and

			 306, respectively, and by inserting after section 303 the following new

			 section:

					

						304.Voter

				rolls

							(a)In

				generalIf a State allows early voting or absentee voting for a

				Federal office, then such State shall be required to ensure that the voter

				rolls at each polling location on the day of the election accurately and

				affirmatively indicate—

								(1)which individuals

				have voted prior to such day; and

								(2)which individuals

				have requested an absentee ballot for such election.

								(b)Rule for

				persons not voting in personFor purposes of subsection (a)(1), a

				State shall affirmatively indicate that an individual who has not voted in

				person has voted if the State has received a ballot from such individual prior

				to the day of the election.

							(c)Effective

				dateEach State and jurisdiction shall be required to comply with

				the requirements of this section on and after January 1, 2006.

							.

				(b)Conforming

			 amendmentSection 401 of the Help America Vote Act of 2002 (42

			 U.S.C. 15511) is amended by striking and 303 and inserting

			 303, and 304.

				202.Return of

			 absentee ballots

				(a)In

			 generalTitle III of the Help

			 America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by this Act, is

			 amended by redesignating sections 305 and 306 as sections 306 and 307,

			 respectively, and by inserting after section 304 the following new

			 section.

					

						305.Return of

				absentee ballots

							(a)In

				generalExcept as provided in the Uniformed and Overseas Citizens

				Absentee Voting Act, each absentee ballot cast for a Federal office must be

				received by the State by the close of business on the day of the election in

				order to be counted as a valid ballot.

							(b)Effective

				dateEach State and jurisdiction shall be required to comply with

				the requirements of subsection (a) on and after January 1, 2006.

							.

				(b)Conforming

			 amendmentSection 401 of the Help America Vote Act of 2002 (42

			 U.S.C. 15511), as amended by this Act, is amended by striking and

			 304 and inserting 304, and 305.

				203.Identification

			 requirement

				(a)Requirement for

			 voters who register by mail and other than in person

					(1)In

			 generalSubparagraph (A) of section 303(b)(2) of the Help America

			 Vote Act of 2002 (42 U.S.C. 15483(b)(2)(A)) is amended—

						(A)in clause

			 (i)—

							(i)by

			 inserting issued by a government entity after

			 identification in subclause (I); and

							(ii)by

			 striking current utility bill, bank statement, government check,

			 paycheck, or other in subclause (II) and inserting

			 recent; and

							(B)in clause (ii)

			 —

							(i)by

			 inserting issued by a government entity after

			 identification in subclause (I); and

							(ii)by striking

			 current utility bill, bank statement, government check, paycheck, or

			 other in subclause (II) and inserting recent.

							(2)InapplicabilityParagraph

			 (3) of section 303(b) of the Help America Vote Act of 2002 (42 U.S.C.

			 15483(b)(3)) is amended—

						(A)in subparagraph

			 (A)—

							(i)by striking

			 part of such and inserting a requirement for a

			 valid;

							(ii)by inserting

			 issued by a government entity after

			 identification in clause (i); and

							(iii)by striking

			 current utility bill, bank statement, government check, paycheck, or

			 other in clause (ii) and inserting recent; and

							(B)in subparagraph

			 (B)(i), by striking with such and inserting as a

			 requirement for a valid.

						(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 individuals who register to vote on and after January 1, 2006, and each State

			 and jurisdiction shall be required to comply with the requirements of section

			 303(b) of the Help America Vote Act of 2002, as amended by this section, on and

			 after January 1, 2006.

					(b)New requirement

			 for individuals voting in person

					(1)In

			 generalTitle III of the Help

			 America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by this Act, is

			 amended by redesignating sections 306 and 307 as sections 307 and 308,

			 respectively, and by inserting after section 305 the following new

			 section:

						

							306.Identification

				of voters at the polls

								(a)In

				generalNotwithstanding the requirements of section 303(b), each

				State shall require individuals casting ballots in an election for Federal

				office in person to present a current valid photo identification issued by a

				governmental entity before voting.

								(b)Effective

				dateEach State shall be required to comply with the requirements

				of subsection (a) on and after January 1, 2006.

								.

					(2)Conforming

			 amendmentSection 401 of the Help America Vote Act of 2002 (42

			 U.S.C. 15511), as amended by this Act, is amended by striking and

			 305 and inserting 305, and 306.

					(c)Funding for

			 free photo identificationsSubtitle D of title II of the Help

			 America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the

			 end the following:

					

						7Photo identification

							297.Payments for free photo

				identification

								(a)In

				generalIn addition to any other payments made under this

				subtitle, the Election Assistance Commission shall make payments to States to

				promote the issuance to registered voters of free photo identifications for

				purposes of meeting the identification requirements of sections 303(b)(2) and

				306.

								(b)EligibilityA

				State is eligible to receive a grant under this part if it submits to the

				Commission (at such time and in such form as the Commission may require) an

				application containing—

									(1)a statement that

				the State intends to comply with the requirements of section 303(b) and section

				306; and

									(2)a description of

				how the State intends to use the payment under this part to provide registered

				voters with free photo identifications to meet the requirements of such

				sections.

									(c)Use of

				fundsA State receiving a payment under this part shall use the

				payment only to provide free photo identification cards to registered voters

				who do not have an identification card that meets the requirements of sections

				303(b) and 306.

								(d)Allocation of

				funds

									(1)In

				generalThe amount of the grant made to a State under this part

				for a year shall be equal to the product of—

										(A)the total amount

				appropriated for payments under this part for the year under section 298;

				and

										(B)an amount equal

				to—

											(i)the voting age

				population of the State (as reported in the most recent decennial census);

				divided by

											(ii)the total voting

				age of all eligible States which submit an application for payments under this

				part (as reported in the most recent decennial census).

											298.Authorization

				of appropriations

								(a)In

				generalIn addition to any

				other amounts authorized to be appropriated under this subtitle, there are

				authorized to be appropriated $25,000,000 for fiscal year 2006 and such sums as

				are necessary for each subsequent fiscal year for the purpose of making

				payments under section 297.

								(b)AvailabilityAny amounts appropriated pursuant to the

				authority of this section shall remain available until expended.

								.

				204.Clarification

			 of counting of provisional ballots

				(a)In

			 generalParagraph (4) of

			 section 302(a) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is

			 amended by adding at the end the following new sentence: For purposes of

			 this paragraph, the determination of whether an individual is eligible under

			 State law to vote shall take into account any provision of State law with

			 respect to the polling site at which the individual is required to

			 vote..

				(b)Conforming

			 amendment

					(1)Paragraph (1) of

			 section 302(a) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(1)) is

			 amended to read as follows:

						

							(1)An election

				official at the polling place shall—

								(A)notify the

				individual that the individual may cast a provisional ballot in that election;

				and

								(B)in the case of an

				individual who the election official asserts is not eligible to vote under

				State law because the individual is at an incorrect polling site, direct the

				individual to the appropriate polling site.

								.

					(2)Paragraph (2) of

			 section 302(a) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(2)) is

			 amended by striking The individual and inserting

			 Notwithstanding the requirement of paragraph (1)(B), the

			 individual.

					205.Applications

			 for absentee ballots

				(a)In

			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.

			 15481 et seq.), as amended by this Act, is amended by redesignating sections

			 307 and 308 as sections 308 and 309, respectively, and by inserting after

			 section 306 the following new section:

					

						307.Applications

				for absentee ballots

							(a)In

				generalAn application for an absentee ballot for an election for

				Federal office may not be accepted and processed by a State unless the

				application includes—

								(1)in the case of an

				applicant who has been issued a current and valid driver's license, the

				applicant's driver's license number; or

								(2)in the case of

				any other applicant—

									(A)a photo copy of a

				current and valid photo identification issued by a government entity;

									(B)at least the last

				4 digits of the applicant's social security number; or

									(C)the number

				assigned to such individual under section 303(a)(5)(A)(ii).

									(b)Effective

				dateEach State shall be required to comply with the requirements

				of subsection (a) on and after January 1, 2006.

							.

				(b)Conforming

			 amendmentSection 401 of the

			 Help America Vote Act of 2002 (42 U.S.C. 15511), as amended by this Act, is

			 amended by striking and 306 and inserting 306, and

			 307.

				206.Pilot program

			 for use of indelible ink at polling placesSubtitle D of title II of the Help America

			 Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is amended

			 by adding at the end the following:

				

					8Pilot program for use of indelible ink at polling

				places

						299.Pilot program

							(a)In

				generalThe Commission shall make grants to States to carry out

				pilot programs under which each voter in an election for Federal office in a

				State is marked with indelible ink after submitting a ballot.

							(b)EligibilityA

				State is eligible to receive a grant under this part if it submits to the

				Commission, at such time and in such form as the Commission may require, an

				application containing such information as the Commission may require.

							(c)Report

								(1)In

				generalEach State which receives a grant under this part shall

				submit to the Commission a report describing the activities carried out with

				the funds provided under the grant.

								(2)DeadlineA

				State shall submit the report required under paragraph (1) not later than 60

				days after the end of the fiscal year for which the State received the grant

				which is the subject of the report.

								300.Authorization

				of appropriations

							(a)In

				generalThere are authorized

				to be appropriated for grants under this part $5,000,000 for fiscal year 2006

				and such sums as are necessary for each succeeding fiscal year.

							(b)AvailabilityAny amounts appropriated pursuant to the

				authority of this section shall remain available, without fiscal year

				limitation, until expended.

							.

			IIICriminal

			 penalties

			301.Penalty for

			 making expenditures to persons to register

				Section 597 of

			 title 18, United States Code, is amended by inserting to register him to

			 vote, after either.

				302.Penalty for

			 conspiracy to influence votingSection 597 of title 18, United States Code,

			 as amended by this Act, is amended by striking makes or offers to

			 make and inserting makes, offers to make, or conspires to

			 make.

			303.Penalty for

			 destruction of property with intent to impede the act of votingSection 594 of title 18, United States Code,

			 is amended—

				(1)by inserting

			 (a) before Whoever; and

				(2)by adding at the

			 end the following:

					

						(b)Whoever destroys

				or damages any property with the intent to prevent or impede an individual from

				voting in an election for the office of President, Vice President, Presidential

				elector, Member of the Senate, Member of the House of Representatives, Delegate

				from the District of Columbia, or Resident Commissioner, shall be fined under

				this title, imprisoned for not more than 2 years, or both.

						.

				

